BIJUR, J.
This action was brought to recover a sum of money alleged to have been advanced by the plaintiff to the defendant at Monte Carlo. Plaintiff’s story of the loan was amply corroborated by a disinterested witness. A letter and telegram of the defendant were also introduced, which strongly corroborate plaintiff’s version of the transaction. Defendant’s explanation of these two papers is unsatisfactory and unconvincing, and his version of the transaction between the plaintiff and himself is highly improbable and at variance with the language of his two communications. Under these circumstances, it is plain on a careful examination of the record that the plaintiff amply sustained the burden of evidence resting upon him, and that the judgment below is against the weight of evidence. Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.